DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 10/13/2022, has been received and made of record.  In response to the most recent Office Action, dated 04/13/2022, claims 1 and 8 have been amended, claim 9 has been newly added, and claim 5 has been cancelled.
Response to Arguments
Applicant’s amendments, filed 10/13/2022, have been entered and fully considered. In light of the applicant’s amendments, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection(s) have been made, and applicant's arguments have been rendered moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US 20180050546), in the view of MacEachern (US 20020003197), in the view of HSU (US 20130299326), and in the view Tamar (see the attached NPL published 02/17/2008).
Regarding claim 1: Kubota teaches an input device for a computing device (Fig. 1 and paragraph [0041, 0046] teach input device comprising keyboard 71) and a set of support elements, wherein the set of support elements includes at least two support elements, wherein the combination includes fasteners to fasten any number of support elements of the set of support elements to the input device, wherein the support elements are fastenable to the input device at a location on the input device to set a tilt angle of the input device, and wherein the set of support elements is configured such that a single support element can be fastened to the input device (Figs. 6-9 and paragraph [0042, 0061-0068] teach a set of support elements 11, including magnetic fasteners 191 to fasten support elements to the input device to set a tilt angle of the input device).
Kubota does not explicitly disclose a plurality of support elements can be fastened to the input device as a stack of support elements thereby allowing to set different tilt angles of the input device; the input device for a separate computing device, and wherein the fasteners include a permanent magnet.
However, MacEachern teach a plurality of support elements can be placed at the input device as a stack of support elements thereby allowing to set different tilt angles of the input device (Figs. 3-7 and paragraph [0038-0046] teach a plurality of support elements 150, 160 can be placed at the input device 600 as a stack of support elements thereby allowing to set different tilt angles of the input device). Similarly, it would have been obvious for a person skilled in the art, before the effective filing date of the invention, to modify Kubota’s invention by including above teachings of MacEachern to attach a plurality of support elements to the input device as a stack of support elements in order to allow the user to type at desired comfortable angled positions. The rationale would have been to use a known method or technique to achieve predictable results.
Further, HSU teaches the input device for a separate computing device (Fig. 1 and paragraph [0017-0020] teach wireless input device 1 for a separate computing device). Similarly, it would have been obvious for a person skilled in the art, before the effective filing date of the invention, to modify Kubota’s invention by including above teachings of HSU a sperate input device can allow the user to place the keyboard nearby the computing device in many different positions and/or at angles that are comfortable for the user. The rationale would have been to use a known method or technique to achieve predictable results.
Furthermore, Tamar teaches wherein the fasteners include a permanent magnet (Step 3 of article teaches gluing magnets at the bottom of the keyboard of laptop and fastening doorstops to the magnets to create a riser for the laptop/keyboard). Similarly, it would have been obvious for a person skilled in the art, before the effective filing date of the invention, to modify Kubota’s invention by including above teachings of Tamar to attach a magnetic fastener in order to allow the user to easily attach or detach riser feet from the input device to set the desired height. The rationale would have been to use a known method or technique to achieve predictable results.
Also, the Examiner would like to point out that Kubota in Figs. 4 & 8 and paragraph [0066-0068] teach that support elements 191 are magnetically grabbed into the input device, and there are only finite number of ways to do this where either the base of input device or fastener is magnet or any other material that is attracted to the magnet such as metal. One of ordinary skill in the art could have placed a magnet fastener on the input device with a  reasonable expectation of success since both solutions provide the ability to securely attach the support elements to the input device.

Regarding claim 2: Combination of Kubota and MacEachern teach wherein the input device is a keyboard or an extension unit for a keyboard (Kubota in Fig. 1 and paragraph [0041, 0046] teach input device comprising keyboard 71 and MacEachern in Fig. 6 and paragraph [0044] teach the input device is a keyboard). See claim 1 rejection for combination reasoning of Kubota and MacEachern same rationale applies here.

Regarding claims 3-4: Combination of Kubota and MacEachern teach wherein the set of support elements comprises a support element of type “a” which is configured to engage with a support surface, e.g. a table surface; wherein the set of support elements comprises at least one support element of type “b” configured to be arranged in the stack of support elements between the input device and the support element of type “a” (MacEachern in Figs. 3-7 and paragraph [0038-0046] teach a support element of type a 150 which is configured to engage with a support surface; and another support element of type b 160 configured to be arranged in the stack of support elements between the input device and the support element of type a 150). See claim 1 rejection for combination reasoning of Kubota and MacEachern same rationale applies here.

Regarding claim 6: Combination of Kubota and MacEachern teach wherein the set of support elements is a first set of support elements and the fasteners are first fasteners, wherein the combination further includes a second set of support elements, wherein the second set of support elements includes at least two support elements, wherein the combination includes second fasteners to fasten any number of support elements of the second set of support elements to the input device, wherein the support elements of the second set of support elements are fastenable to the input device at a location on the input device to set a tilt angle of the input device, and wherein the second set of support elements is configured such that a single support element can be fastened to the input device and such that a plurality of support elements can be fastened to the input device as a stack of support elements thereby allowing to set different tilt angles of the input device using the first and second set of support elements (Kubota in Figs. 6-9 and paragraph [0042, 0061-0068] and MacEachern in Figs. 3-7 and paragraph [0038-0046], see above claim 1 rejection for further details). See claim 1 rejection for combination reasoning of Kubota and MacEachern same rationale applies here.

Regarding claim 7: Kubota teach wherein the input device includes an attachment location per set of support elements (Figs. 6-9 and paragraph [0042, 0061-0068] #183).

Regarding claim 8:  Claim 8 recites similar claim limitations as in claim 1. Thus, all the arguments made above for claim 1 are applicable for claim 8.

Regarding claim 9: Combination of Kubota and HSU teaches wherein the input device is configured to be connected to the computing device via a wire or wirelessly (Fig. 1 and paragraph [0017-0020] teach wireless input device 1 for a separate computing device). See claim 1 rejection for combination reasoning of Kubota and HSU, same rationale applies here.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622